DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 17-20, 22-27, 32-36 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 12/22/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejection of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.

Allowable Subject Matter
Claims 17-20, 22-27, 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: As applicant argues in the response filed 4/8/2021, the combination of structural arrangements with requirement of capability of particular data generations when coupled with the active processing by functional limitations of the unique data in determination of tissue property determination, as claimed in the indicated independent claims, is not taught or reasonably suggested, when considered as a whole, in view of the art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791